
	
		III
		110th CONGRESS
		1st Session
		S. RES. 371
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2007
			Mr. Coleman (for
			 himself, Mrs. Dole,
			 Mr. McConnell, Mr. Lott, Mr.
			 Isakson, Mr. DeMint,
			 Mr. Martinez, Mr. Roberts, Mr.
			 Chambliss, Mr. Vitter,
			 Mr. Alexander, Mr. Burr, Mr.
			 Bond, Mr. Inhofe,
			 Mr. Coburn, Mr.
			 Graham, Mr. Gregg,
			 Mr. Allard, and Mr. Corker) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the issuance of State driver’s licenses and other government-issued
		  photo identification to illegal aliens.
	
	
		Whereas some States issue State driver’s licenses to
			 aliens who are unlawfully present in the United States;
		Whereas by providing official government-issued
			 identification to individuals who are in the United States illegally, States
			 and other government entities reward those who show disrespect and disregard
			 for Federal immigration laws;
		Whereas the very act of entering the United States
			 illegally shows disrespect for the laws of the United States and should not be
			 rewarded in any way; and
		Whereas issuing driver’s licenses to undocumented
			 individuals presents a national security risk and enables election fraud: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate that
			 States should not issue driver’s licenses or other photo identification to
			 aliens who are unlawfully present in the United States.
		
